Citation Nr: 1608000	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to February 1965. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  The Veteran filed a Notice of Disagreement with this determination in November 2010, and timely perfected his appeal in August 2012.  

The Veteran testified at a video teleconference hearing before the undersigned.  A transcript of this hearing was prepared and has been associated with the claims file.

The Board acknowledges that, following issuance of the Statement of the Case in July 2012, the Veteran submitted additional evidence pertinent to the issue on appeal.  Significantly, however, in April 2015, the Veteran submitted a waiver of RO consideration of this evidence.  Accordingly, a remand to the RO for consideration of this evidence is not necessary and appellate review may continue.  38 C.F.R. §§ 19.37, 20.1304 (2015).  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran has a right shoulder disability that was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the Board's decision to grant the Veteran's claim of entitlement to service connection for a right shoulder disability, no further discussion of VA's duties to notify and assist is necessary.  

II. Service Connection

The Veteran contends that his right shoulder disability began in-service when he slipped on wax while buffing the floor and hit is clavicle on his bunk.  He has reported that he has continued to have right shoulder pain since that time.  See Board Hearing Tr. at 3.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to establish entitlement to service connection, there must be competent, credible evidence of: (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Based on a review of the evidence of record, the Board finds that service connection for a right shoulder disability is warranted in this case.  

With regard to the first element required for service connection, the record reflects that the Veteran has current right shoulder disabilities of a strain, tendonitis, and mild degenerative arthropathy.  See February 2010 VA examination; March 2011 VA Radiology Report; see also May 2011 VA treatment record.  As such, the first element required for service connection has been established. 

Turning to the second element required for service connection, there is competent and credible evidence of record regarding the Veteran's in-service right shoulder symptomatology, as well as treatment for such symptoms.  Specifically, service treatment records reveal that in October 1963, July 1964, and August 1964, the Veteran complained of right shoulder pain.  Although the records do not show a right shoulder diagnosis, it was documented that the Veteran was told to use heat to treat his shoulder pain.  On this record, the Board concludes that the second element required for service connection has also been satisfied. 

Turning to the third element of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence of record is at least in relative equipoise.  In making this determination, the Board considered the Veteran's testimony at the March 2015 video teleconference hearing, at which time he noted that he did not remember a physical examination being performed at discharge; he remembered going to Fort Hamilton and just being released.  He reported that, when he left service, he had shoulder pain.  He stated that he went into an apprentice program immediately following service, and after two years, he started doing manual heavy work that caused increased shoulder pain.  He reported that he first saw a doctor (Dr. Kaufman) soon after he was separated from active duty, back in 1965-1966.  The Veteran also reported that he did not believe it was possible to obtain these private treatment records due to the length of time that had passed since treatment.  He stated that his shoulder issue was continuous from his time in service until present.  The Veteran is competent to report right shoulder symptoms he experienced during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Additionally, the Veteran submitted an April 2015 lay statement from his prior wife, in which she noted that she could attest to the Veteran's chronic pain condition.  She further stated that the Veteran complained of pain in his right shoulder since the beginning of their courtship and lasting through the duration of their marriage from 1965 through 1981.  She also stated that the Veteran was seen during those years by Dr. Kaufman, who treated him after his discharge for his chronic and constant pain. 

Further, the Board acknowledges that there are conflicting medical opinions of record regarding whether the Veteran's right shoulder disability is causally related to his military service.  In support of the Veteran's claim, the Veteran's private doctor of chiropractic, Dr. B.S.W., submitted a September 2015 letter.  In this letter, Dr. B.S.W. stated that based on his review of the March 2011 x-rays of the Veteran's right shoulder and the August 2015 computed tomography (CT), there was degeneration and superiority of the right clavicle shown, likely as a result of an injury sustained during service over 50 years prior that has contributed to his radicular brachial pain and range of motion loss.  Additionally, in an April 2015 letter, the Dr. B.S.W. noted that after reviewing the CT scans and x-rays and reading the Veteran's file, it was his opinion that the auto accident the Veteran was involved in on March 18, 2015, aggravated an old injury that caused him constant pain throughout the past 50 years.  The Board finds these opinions to be probative as to etiology of the Veteran's right shoulder disability, as Dr. B.S.W. reviewed and discussed the Veteran's pertinent medical history, considered his lay statements, and provided a cogent rationale / explanation. 

By contrast, at the time of his February 2010 VA examination, the examiner provided the opinion that the Veteran's right shoulder condition was not related to events that occurred in military service.  He also noted that the Veteran was seen on three separate occasions for his right shoulder pain in military service and that there were no significant findings.  Additionally, the examiner stated that the Veteran reported that he did not develop pain until two years after military separation.  Lastly, the examiner stated that the Veteran had never been seen by a medical provider for right shoulder problems.

The Board finds the February 2010 VA examiner's opinion to be less probative than the 2015 opinions of Dr. B.S.W. as to the etiology of the Veteran's right shoulder disability.  Significantly, the February 2010 VA examiner's opinion appears to be based on the fact that there was no documented medical evidence of the Veteran's ongoing medical condition and appears to be based on an inaccurate factual history.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the Board reiterates that the Veteran has provided competent and credible reports that his right shoulder disability first began during service, which he immediately received private treatment for post-service, and that the symptoms of this condition continued since.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment related to the condition or symptoms).  The Veteran's reports of symptoms and history of treatment were also verified by his previous wife. 

Accordingly, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's right shoulder disability had its onset during his period of active service.  Therefore, because the Board concludes that all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for a right shoulder disability is warranted and the claim is granted.  See 38 C.F.R. § 3.303.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for a right shoulder disability is granted. 



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


